Exhibit 99.2 INDEX TO PRO FORMA FINANCIAL STATEMENTS Unaudited Pro Forma Condensed Combined Statement of Operations for the year ended December 31, 2007 Unaudited Pro Forma Condensed Combined Balance Sheet as of December 31, 2007 Notes to Unaudited Pro Forma Condensed Combined Financial Statements 1 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated balance sheet combines the pro forma consolidated balance sheet of XLNT and the historical balance sheet of Echo as of December 31, 2007 giving effect to the merger of XLNT and Echo pursuant to the merger agreement, as if the merger had been consummated on December 31, 2007. The following unaudited pro forma condensed consolidated statements of operations combine the pro forma statements of operations of XLNT and the historical statements of operations of Echo for the year ended December 31, 2007, giving effect to the merger, as if it had occurred on January 1, 2007 for all periods presented. The pro forma statements of operations of XLNT are presented as if all of its acquisitions during 2007 had occurred on January 1, 2007. We are providing the following information to aid you in your analysis of the financial aspects of the merger. We derived this information for the year ended December 31, 2007 from the audited financial statements of XLNT, Echo and certain of the acquired hospitals. This information should be read together with XLNT’s audited financial statements and related notes included in this document under XLNT Consolidated Financial Statements, and the Echo audited financial statements for the year ended December 31, 2007. The historical financial information has been adjusted to give pro forma effect to events that are directly attributable to the merger, factually supportable, and expected to have a continuing impact on the combined results. The unaudited pro forma consolidated information is for illustrative purposes only. The financial results may have been different had the companies always been combined. Because the plans for these activities have not been finalized, we are not able to reasonably quantify the cost of such activities.
